     Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 1 of 14



                        UNITED STATED DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


POWERMAT TECHNOLOGIES, LTD.,
                                        Case No. 1:19-cv-878-VSB
          Plaintiff,

     v.

BELKIN INTERNATIONAL, INC.,

          Defendant.




             DEFENDANT BELKIN INTERNATIONAL, INC.’S
          REPLY MEMORANDUM OF LAW IN SUPPORT OF ITS
      CROSS-MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS
               Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 2 of 14


                                                   TABLE OF CONTENTS

                                                                                                                                   Page


INTRODUCTION ......................................................................................................................... 1
ARGUMENT ................................................................................................................................. 1
          I.         Section 13 Limits the Parties’ Liability for Legal Claims in Connection
                     With the License Agreement. ................................................................................ 1
          II.        Applying Section 13 to Legal Claims Would Not Negate Any Other
                     Contractual Term. .................................................................................................. 3
          III.       Powermat’s Argument that Section 13 Does Not Apply to Legal Claims
                     Seeking Direct Damages Is Contrary to New York Law. ...................................... 6
          IV.        Powermat’s Interpretation of Section 13 Would Negate the Agreed-Upon
                     Damages Cap and Defeat the Parties’ Reasonable Expectations........................... 9
CONCLUSION ............................................................................................................................ 10




                                                                    -i-
            Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 3 of 14



                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Electron Trading LLC v. Morgan Stanley & Co. LLC,
  2017 WL 1479483 (N.Y. Sup. Ct. Apr. 25, 2017).............................................................. 4, 5, 6

Electron Trading, LLC v. Morgan Stanley & Co. LLC,
  69 N.Y.S.3d 633 (N.Y. App. Div. 2018) .................................................................................... 5

Elorac, Inc. v. Sanofi-Aventis Canada, Inc.,
  343 F. Supp. 3d 789 (N.D. Ill. 2018) .......................................................................................... 8

Muttontown Pictures, Inc. v. Levine,
 370 N.Y.S.2d 62 (1975) .......................................................................................................... 8, 9

Myplaycity, Inc. v. Conduit Ltd.,
 2011 WL 3273487 (S.D.N.Y. July 29, 2011) ................................................................... 7, 9, 10

Process America, Inc. v. Cynergy Holdings, LLC,
  839 F.3d 125 (2d Cir. 2016) ......................................................................................... 1, 4, 7, 10

Tractebel Energy Mktg. v. AEP Power Mktg.,
  487 F.3d 89 (2d Cir. 2007) ......................................................................................................... 6

Tradex Europe SPRL v. Conair Corp.,
  2008 WL 1990464 (S.D.N.Y. May 7, 2008) .......................................................................... 6, 7

Other Authorities

Meriam-Webster Dictionary, definition of “total” as adjective (emphasis added),
 available at: https://www.merriam-webster.com/dictionary/total ............................................. 6




                                                                   ii
          Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 4 of 14



                                           INTRODUCTION

        Section 13’s limitation-of-liability provision is neither unique nor ambiguous. It

prohibits the recovery of consequential damages and limits each party’s direct damages to the

amount of royalties paid in the twelve months preceding the non-breaching party’s claim.

New York courts, including the Second Circuit, have routinely enforced limitation-of-liability

provisions with the same structure and equivalent language. See, e.g., Process America, Inc. v.

Cynergy Holdings, LLC, 839 F.3d 125 (2d Cir. 2016). In fact, Powermat does not cite a single

case, from any jurisdiction, in which a court refused to enforce a similar provision or found it

ambiguous. Powermat instead raises a series of textual arguments, each of which is intended to

show that Section 13 does not mean what it says. None of those argument has merit.

                                             ARGUMENT

I.      Section 13 Limits the Parties’ Liability for Legal Claims in Connection With the
        License Agreement.

        Powermat contends that the “[u]npaid royalties” it seeks to recover as damages for

Belkin’s alleged breach of the License Agreement “are not a ‘claim’ under § 13, but an

‘underpayment’ of ‘royalties’ that must be ‘settled’ under § 9.” (Opp. at 2.1) But that assertion

is refuted by the License Agreement’s plain language.

        For starters, Section 13 and Section 9 address two different situations. Section 13,

entitled “LIMITATION OF LIABILITY,” addresses the situation in which a legal dispute has

arisen between the parties. It provides that “neither party will have liability for any indirect,

incidental, consequential, special or punitive damages in connection with this agreement,

regardless of the theory of liability,” and that “each party’s total liability under this agreement


1
 “Opp.” refers to Powermat’s Combined (1) Memorandum Opposing Belkin’s Cross-Motion for Partial Judgment
on the Pleadings & (2) Reply Memorandum Supporting Powermat’s Motion for Partial Judgment on the Pleadings
(Dkt. No. 47).
         Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 5 of 14



shall not exceed the total amount of fees paid by [Belkin] to Powermat over the twelve months

immediately preceding the date for which the claim was made.” (Lic. Agmt. § 13.) In this

context, the term “claim” is plainly referring to a legal claim for damages. That is the only

interpretation that makes sense given the parties’ stated intent to waive indirect and

consequential damages and cap their “total liability” for any “claim” asserted by the other party.

That interpretation is also buttressed by Section 8, in which Belkin agreed that it would not “file

a complaint or similar pleading to institute a claim . . . seeking a declaratory judgment or similar

relief that any Licensed Patent is invalid.” (Id. § 8 (emphasis added).) This demonstrates that

the parties understood the term “claim” to mean a legal claim asserted in a “complaint or similar

pleading,” and nothing in Section 13 suggests a different meaning.

       By contrast, Section 9, entitled “RECORDS; AUDIT RIGHTS,” addresses the situation

in which, during the ordinary course of business, an audit of Belkin’s records reveals that it has

“underpaid royalties due [] by more than five percent (5%),” in which case, Belkin must “settle”

any overdue amount within 30 days and reimburse Powermat its “reasonable out-of-pocket costs

[] incurred in connection with such audit.” (Lic. Agmt. ¶ 9.) Section 9, however, does not

address a situation, like that presented here, in which (i) there has been no audit of Belkin’s

records (see Compl. at 2 (alleging that Belkin has “failed to comply with the Agreement’s

reporting and auditing provisions”)), and (ii) one party is asserting a legal claim for damages

arising from an alleged breach of the agreement. Legal claims are governed by Section 13.

       Moreover, even assuming that Belkin’s refusal to pay royalties on Qi-only products was

an “underpayment” for purposes of Section 9, that would not permit Powermat to avoid

Section 13’s limitation of liability. To the extent Belkin owed additional royalties (which it

denies) and failed to “settle” that debt within 30 days as required by Section 9, Powermat’s




                                                 2
           Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 6 of 14



remedy would be to assert a breach-of-contract claim, as it has done here, which leads right back

to Section 13. Indeed, the Complaint makes clear that Powermat seeks unpaid royalties as

damages for Belkin’s alleged breach of contract. (See Compl. ¶¶ 58(A), (F).) Those damages

are limited by Section 13, regardless of what Section 9 required before the alleged breach.

         While Powermat also points to Sections 5 and 7 to support its argument that Section 13

does not apply here, those sections merely set forth Belkin’s substantive obligations to pay

royalties on a quarterly basis and submit quarterly reports. (See Lic. Agmt. §§ 5, 7.) Like

Section 9, they do not address legal disputes or the damages available in the event of a breach.

Powermat’s observation that “[t]he word ‘claim’ is nowhere in the[se] sections” is therefore

unsurprising. (Opp. at 3.) The word “claim” appears exactly where expected: in Section 13,

because that is the section limiting each party’s liability for legal claims.2

II.      Applying Section 13 to Legal Claims Would Not Negate Any Other Contractual
         Term.

         Unable to identify any ambiguity in Section 13 itself, Powermat argues that the Court

must “harmonize” Section 13 with Sections 5, 7, and 9 (presumably by ignoring Section 13)

because, in Powermat’s view, those sections would be “meaningless if Powermat’s right to

collect unpaid royalties . . . were capped at whatever Belkin had voluntarily paid Powermat over

the past year.” (Opp. at 4-5.) But applying Section 13 as written would not negate those

sections or any other contractual term. As described above, Sections 5, 7, and 9 address the

parties’ substantive rights and obligations in the normal course of business under the contract

(for example, where an audit reveals an inadvertent reporting error that the parties agree to


2
  Powermat’s reliance on a grab-bag of other contractual terms fares no better. (See Opp. at 5-6 (describing License
Agreement’s five-year term, termination provision, patent license, technology license, right to register products, and
right to sell off products after expiration).) Like Sections 5 and 7, none of those provisions conflicts with Section 13
or says anything about damages in the event of a breach. They are standard contractual terms that would be
expected in any license agreement, and they fall far short of establishing that Section 13 does not mean what it says.



                                                           3
         Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 7 of 14



correct). (See Lic. Agmt. §§ 5, 7, 9.) Section 13, by contrast, addresses damages in the event of

a legal dispute between the parties. (Id. § 13.) There is no conflict between these provisions,

and the New York courts have rejected similar efforts to manufacture one.

       In Process America, Inc. v. Cynergy Holdings, LLC, 839 F.3d 125 (2d Cir. 2016), for

example, the Second Circuit addressed a provision stating that “the total cumulative liability of

[defendant] in the aggregate for damages arising from any breach of this Agreement . . . shall not

exceed . . . [the] fees derived by [the defendant] . . . during the last 4 months of this Agreement.”

Id. at 137. The plaintiff argued that reading this provision to limit the defendant’s liability for

breach would render “superfluous” another provision entitling the plaintiff to continue receiving

residuals. Id. The court rejected that argument, finding that the residuals provision “says

nothing about damages” and thus “[t]here is no contradiction between the two provisions” and

“no need to ‘harmonize’ them, which, in [plaintiff’s] view, would require us to simply ignore

[the damages cap].” Id. at 138. The court also found that while “the interplay between th[e] two

provisions [] give[s] [the defendant] an incentive to stop paying residuals where the payments

owed would exceed the damages cap,” that was “the contract that the parties bargained for.” Id.

(emphasis added). An identical result is warranted here: Sections 5, 7, and 9 say nothing about

damages; there is no need to “harmonize” them with Section 13; and Powermat’s belated

complaints about the perverse incentives created by Section 13 (see Opp. at 6-7) cannot relieve it

from the bargain it struck with Belkin.

       Electron Trading LLC v. Morgan Stanley & Co. LLC, 2017 WL 1479483 (N.Y. Sup. Ct.

Apr. 25, 2017), is also instructive. There the court rejected plaintiff’s argument that enforcing a

limitation-of-liability provision closely similar to the one at issue here would negate the

contract’s substantive terms and render it illusory because the defendant could “breach the




                                                  4
         Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 8 of 14



[contract], prior to making any payment, leaving [plaintiff] without a remedy.” Id. at *3-4. The

court explained that:

               [m]erely because [plaintiff] is able to construct a hypothetical
               scenario under which its damages might be de minimus, that does
               not make the ELA an illusory contract. The parties operated under
               the relevant agreements for almost seven months prior to
               [defendant’s] alleged breach and during that time, [plaintiff]
               received significant monetary compensation from [defendant].

Id. at *4. The same is true here. It is undisputed that Belkin paid royalties for 16 months before

Powermat raised any issue about Qi-only products. At that point, Powermat had a damages

claim under Section 13 if it could prove that Belkin breached by refusing to pay royalties on

Qi-only products (a theory which Belkin denies). Powermat is simply dissatisfied with the

amount of damages that it may recover under the limitation of liability for which it bargained.

       While Powermat tries to downplay the significance of Electron Trading by characterizing

it as a “state trial-court case” (Opp. at 7), the Appellate Division affirmed, explaining:

               New York courts routinely enforce such liability-limitation
               provisions, especially when negotiated by sophisticated parties. The
               Court of Appeals has recognized that “[a] limitation on liability
               provision . . . represents the parties’ Agreement on the allocation of
               the risk of economic loss in the event that the contemplated
               transaction is not fully executed, which the courts should honor.
               . . . [The parties] may later regret their assumption of the risks of
               non-performance in this manner, but the courts let them lie on the
               bed they made.”

Electron Trading, LLC v. Morgan Stanley & Co. LLC, 69 N.Y.S.3d 633, 635 (N.Y. App. Div.

2018) (quoting Metro. Life Ins. Co. v. Noble Lowndes Int’l, 643 N.E.2d 504 (N.Y. 1994)). Those

observations are particularly apt here. Belkin believes that it performed fully under the License

Agreement, but to the extent it did not, the attendant cap on Belkin’s liability was a risk of which

Powermat was undeniably aware, and knowingly assumed, when it proposed and agreed to

Section 13’s broad limitation of liability. See Tradex Europe SPRL v. Conair Corp., 2008 WL



                                                  5
          Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 9 of 14



1990464, at *1, *2 n.2 (S.D.N.Y. May 7, 2008) (enforcing limitation-of-liability provision with

language closely similar to License Agreement).

III.    Powermat’s Argument that Section 13 Does Not Apply to Legal Claims Seeking
        Direct Damages Is Contrary to New York Law.

        Powermat attempts to distinguish Belkin’s authorities, including Electron Trading, on the

ground that the plaintiffs there “did not seek to recover amounts due and payable under the

contract,” but instead sought damages for the defendants’ failure to perform other contractual

obligations. (Opp. at 8 (emphasis added).) But Powermat does not cite a single case suggesting

that “amounts due and payable” under a contract are excluded from limitation-of-liability

provisions generally, let alone from a provision capping each party’s “total liability.” (Lic.

Agmt. § 13.) “Total,” of course, is typically defined as “comprising or constituting a whole.”3

Section 13 therefore makes clear on its face that it does not exclude any subset of damages. Had

the parties intended to do so, they “could have drafted the contract to express that meaning,” but

instead “the parties drafted a broad limitation of liability provision” that caps their total liability.

See Electron Trading, 2017 WL 1479483, at *3

        Moreover, taken to its logical conclusion, Powermat’s argument would mean that

contractual counterparties could never limit the recovery of direct/general damages—i.e., money

“due and payable” under a contract. See, e.g., Tractebel Energy Mktg. v. AEP Power Mktg., 487

F.3d 89, 109 (2d Cir. 2007) (“when the non-breaching party seeks only to recover money that the

breaching party agreed to pay under the contract, the damages sought are general damages”).

But that is plainly not the law. New York courts routinely enforce damages caps limiting the

recovery of direct/general damages—including “amounts due and payable” under a contract.



3
  Meriam-Webster Dictionary, definition of “total” as adjective (emphasis added), available at:
https://www.merriam-webster.com/dictionary/total.



                                                         6
        Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 10 of 14



        Myplaycity, Inc. v. Conduit Ltd., 2011 WL 3273487 (S.D.N.Y. July 29, 2011), is directly

on point. Plaintiff there, an internet company that created a toolbar for web browsers, alleged

that defendant breached the parties’ revenue sharing agreement by, among other things, failing to

pay plaintiff “its share of the revenue” accrued from distributing the toolbar. Id. at *1-2. The

agreement contained a limitation-of-liability provision with a structure identical to the one

presented here: the first sentence barred the recovery of consequential or indirect damages, and

the second sentence capped each party’s “aggregate liability” at $5,000. Id. at *5-6. In finding

the provision unambiguous and enforceable, the court rejected plaintiff’s argument that the

damages cap applied “only to the damages enumerated in the first sentence,” reasoning that the

term “aggregate liability” included all damages and was not “coextensive with the categories of

damages listed in the first sentence.” Id. at *6. Accordingly, the court held that plaintiff’s total

potential recovery on all claims—including its claim for accrued but unpaid revenues—was

capped at $5,000. Id. at *8. In other words, the court recognized no exception of the sort

Powermat posits for “amounts due and payable” under the contract.

        Likewise, in Tradex Europe SPRL, 2008 WL 1990464, the court enforced a limitation-of-

liability provision that limited each party’s recovery to “actual direct damages” in “an amount

not to exceed the total [commissions] paid to [plaintiffs] . . . during the twelve month period

prior to the date the first cause of action hereunder arose.” Id. at *1, 6. Not only was there no

suggestion that New York law prohibits direct-damages caps, but the court enforced the cap

notwithstanding the fact that it precluded plaintiff from recovering any damages, since no

commissions had been paid. Id. at *2 n.2; see also Process Am., Inc., 839 F.3d at 137 (enforcing

limitation-of-liability provisions that limited “total cumulative liability” to “fees derived . . .

during the last 4 months,” without distinguishing between direct and indirect damages).




                                                   7
          Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 11 of 14



         The handful of authorities that Powermat does cite are inapposite and lend no support to

its “amounts due and payable” theory. Powermat relies primarily on Elorac, Inc. v. Sanofi-

Aventis Canada, Inc., 343 F. Supp. 3d 789, 801-05 (N.D. Ill. 2018) (see Opp. at 4–5), an Illinois

decision in which the court addressed an entirely different issue: whether the profits that plaintiff

allegedly lost when defendant failed to pay royalties were consequential or direct damages under

a contract containing a consequential-damages waiver (but no direct-damages cap). While the

court concluded that plaintiff’s lost royalties were direct damages, and thus outside the scope of

the consequential-damages waiver, see id., that bears no relevance to the question presented here:

whether the License Agreement’s direct-damages cap—framed as “total liability”—is

enforceable under New York law. Nowhere does Elorac address that issue or suggest that a

direct-damages cap does not apply to “amounts due and payable” under a contract. If anything,

Elorac merely confirms that Powermat’s lost royalties are direct damages falling squarely within

Section 13.4

         Powermat’s reliance on Muttontown Pictures, Inc. v. Levine, 370 N.Y.S.2d 62, 63-64

(1975), is similarly misplaced. The contract at issue there gave the defendant the right to

distribute and license a movie at its discretion, but obligated the defendant to spend at least

$200,000 doing so. Id. The court held that while the defendant had discretion in how to

“publicize and exploit” the movie, the defendant could not forego spending the requisite

$200,000. Id. The case has no connection to the facts here, and there was no limitation-of-



4
  While Powermat relies on the Elorac court’s observation that the contract’s auditing and termination provisions
would be “essentially meaningless if a party breaching them is not liable for [lost royalties] as general damages,”
that was only true because the contract contained a consequential damages waiver and would therefore “carry no
possibility of sanction” if the lost royalties were consequential damages. 343 F. Supp. 3d at 804. The court did not
address a situation, like that presented here, where the contract provides a legal remedy for breach of the royalty,
auditing, and termination provisions, subject to an agreed-upon damages cap. That is a material difference because
no contractual provision is meaningless if there is a damages remedy for breaching it, even if subject to a cap.



                                                         8
        Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 12 of 14



liability provision at issue. The court merely held that it must “give[] meaning to every

provision of a contract,” id., which is exactly what Belkin is asking the Court to do here.

IV.    Powermat’s Interpretation of Section 13 Would Negate the Agreed-Upon Damages
       Cap and Defeat the Parties’ Reasonable Expectations.

       As a fallback argument, Powermat contends that applying Section 13 as written would

“defy the parties’ obvious expectations and purpose” because “Belkin could eliminate any

outstanding balance simply by not paying Powermat anything for a year” or “vastly reduce its

balance by making only token payments.” (Opp. at 6.) Powermat is wrong for several reasons.

       First, the parties’ “expectations and purpose” are clear from the unambiguous language

they used in Section 13. Powermat proposed that language and knowingly assumed the risk that

if Belkin failed to perform, Belkin’s “total liability” would be capped at the amount it had paid in

royalties during the preceding 12 months. (Lic. Agmt. § 13.) Powermat could have no other

expectation and cannot rewrite the contract now merely because it is no longer happy with the

bargain it struck. See Myplaycity, Inc., 2011 WL 3273487, at *6 (“[I]t is not the Court’s role to

rewrite an unambiguous contract because it turned out poorly for one side.”).

       Second, Powermat’s flawed interpretation of the License Agreement would render the

second sentence of Section 13 superfluous. Indeed, if Powermat could recover “amounts due

and payable” under the contract—i.e., direct/general damages—without limitation, then the

second sentence’s cap on each party’s “total liability” would have no meaning, as the first

sentence already bars Powermat from recovering “any indirect, incidental, consequential, special,

or punitive damages.” (Lic. Agmt. § 13.) The only damages left to cap are the direct/general

damages that Powermat seeks here. See Myplaycity, Inc., 2011 WL 3273487, at *6

(“[Plaintiff’s] reading of the limitations provision is nonsensical, as it would require the Court to




                                                  9
        Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 13 of 14



conclude that [defendant’s] liability for the categories of damages listed in the first sentence is

simultaneously limited to zero and $5,000.”).

        Third, Powermat’s hypotheticals (Opp. at 6-7) are both counterfactual and misleading. It

is undisputed that Belkin paid royalties for 16 months under the License Agreement, so

Powermat always had a viable damages remedy and Belkin’s obligation to pay royalties was

never “optional.” (Id. at 7.) Nor could Belkin have “eliminate[d] any outstanding balance

simply by not paying Powermat anything for a year” or “reduce[d] its balance by making only

token payments.” (Id. at 6.) If Belkin had failed to pay on time or in full, Powermat could have

immediately asserted a breach-of-contract claim and, under Section 13, recovered damages up to

the amount of fees that Belkin had paid over the preceding 12 months. (See Lic. Agmt. § 13.)

Powermat could also have terminated the agreement and Belkin’s license. (See id. § 10.2.)

        Finally, while Powermat argues that under Belkin’s interpretation of Section 13, “[t]he

amount of protection [Belkin would] receive[] from the limitation-of-liability clause would

increase with the severity of its own breach” (Opp. at 6), that is true for all limitation-of-liability

provisions, which, by definition, limit a party’s liability without regard to the severity of the

breach or the resulting damages. That does not mean Section 13 is unenforceable. See Process

Am., Inc., 839 F.3d at 138 (“New York courts have routinely enforced liability-limitation

provisions when contracted by sophisticated parties, recognizing such clauses as a means of

allocating economic risk in the event that a contract is not fully performed.”).

                                          CONCLUSION

        For the foregoing reasons, the Court should grant Belkin’s cross-motion for partial

judgment on the pleadings and dismiss Plaintiff’s breach-of-contract claim to the extent it seeks

damages beyond what Belkin paid to Powermat in the 12 months preceding the date on which

Powermat asserted its claim for breach of contract. (See Lic. Agmt. § 13.)


                                                  10
       Case 1:19-cv-00878-VSB Document 49 Filed 08/02/19 Page 14 of 14



Dated: August 2, 2019                     Respectfully submitted,

                                          By: /s/ Andrew J. Frackman

                                          Andrew J. Frackman
                                          Brad M. Elias
                                          O’Melveny & Myers LLP
                                          7 Times Square
                                          New York, New York 10036
                                          Tel: (212) 326-2000
                                          Fax: (212) 326-2061
                                          Email: afrackman@omm.com
                                          Email: belias@omm.com

                                          Ryan K. Yagura
                                          (admitted pro hac vice)
                                          O’Melveny & Myers LLP
                                          400 South Hope Street
                                          Los Angeles, CA 90071
                                          Tel: (213) 430-6000
                                          Fax: (213) 430-6407
                                          Email: ryagura@omm.com

                                          Matt Kline
                                          (admitted pro hac vice)
                                          O’Melveny & Myers LLP
                                          1999 Avenue of the Stars, 7th Floor
                                          Los Angeles, CA 90067
                                          Office: (310) 553-6700
                                          Fax: (310) 246-6779
                                          Email: mkline@omm.com

                                          Counsel for Defendant Belkin
                                          International, Inc.




                                     11
